Citation Nr: 0521717	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.     


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1962.  The appellant is the widow of the veteran.  The 
veteran died in May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.                  


FINDINGS OF FACT

1.  The veteran died in May 1999.  

2.  The cause of the veteran's death as shown on the death 
certificate was acute contusion of the cervical spinal cord, 
due to (or as a consequence of) fracture dislocating of the 
cervical spine, due to (or as a consequence of) blunt force 
(impact) injuries of the head.     

3.  At the time of the veteran's death, service connection 
was in effect for the following: (1) status post right total 
hip replacement, (2) fracture of the left mandible, and (3) 
scar of the right occipitoparietal area.  The combined rating 
in effect at the time of the veteran's death was 100 percent.  

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2001, prior to the initial rating 
decision with regard to the issue on appeal, in which she was 
notified of the types of evidence she needed to submit, and 
the development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from her and what VA 
would obtain on her behalf.  Id.  For example, the letter 
told her that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that she was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the April 2003 
statement of the case provided the appellant with the text of 
the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations which set forth the criteria 
for service connection for the cause of the veteran's death.  
In addition, the appellant has been afforded the opportunity 
to present evidence and argument in support of the claim, 
including at a videoconference hearing before the Board.  Id.  
Thus, VA's duty to notify has been fulfilled.     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In regard to 
whether further action should have been undertaken by way of 
obtaining a medical opinion on the question of service 
connection for the cause of death, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran died of an acute contusion of the cervical spinal 
cord, due to the dislocation of the cervical spine 
(fracture), due to blunt force (impact) injuries of the head.  
The veteran's fatal injury occurred when his vehicle collided 
with the back of a log truck.  The appellant has argued that 
the veteran's service-connected right hip disability, non-
service-connected psychiatric disabilities, and side effects 
from VA prescribed medications, all contributed to some 
degree to his demise, but there is no support for this 
contention, except by way of unsupported allegation.  The 
Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Cause of Death Claim

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and 
entitlement to DIC, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.  38 C.F.R. § 3.312.        

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.  

The veteran's death certificate indicates that he died on May 
[redacted], 1999 at the age of 62.  According to the certificate of 
death, the cause of the veteran's death was an acute 
contusion of the cervical spinal cord, due to (or as a 
consequence of) fracture dislocating of the cervical spine, 
due to (or as a consequence of) blunt force (impact) injuries 
of the head.  It was reported that the manner of the 
veteran's death was an "accident," and that the veteran's 
automobile collided with the back of a log truck on the 
highway.  It was also noted that an autopsy was performed.  
In this regard, in June 2001, the RO received a copy of the 
May 1999 autopsy report.  According to the autopsy report, 
the automobile that the veteran was driving impacted the back 
of a log truck following a passing maneuver, "with 
subsequent overturn of decedent's vehicle."  The autopsy 
report found the cause of the veteran's death was an acute 
contusion of the cervical spinal cord, due to (or as a 
consequence of) fracture dislocation of the cervical spine, 
due to (or as a consequence of) blunt force (impact) injuries 
of the head.  The manner of death was characterized as an 
"accident."     

In addition to the certificate of death and autopsy report, 
the evidence of record includes a Uniform Police Traffic 
Accident Report from the Kentucky State Police, dated in May 
1999, and a toxicology report, dated in May 1999.  In the May 
1999 Uniform Police Traffic Accident Report, it was noted 
that the veteran's vehicle and "unit 2" were traveling 
north on Kentucky 118 when the veteran passed "unit X" and 
then got back into the slow lane.  The veteran then pulled 
back out into the passing lane, but failed to realize how 
slow "unit 2" was going.  The veteran's vehicle struck the 
left rear corner of "unit 2" and flipped onto his top until 
he slid to final rest.  According to the report, "the 
witness in unit X advised [that the veteran] was traveling at 
a high rate of speed."  In addition, by the May 1999 
toxicology report, it was reported that toxicology studies of 
the veteran's blood which were taken at the time of his death 
revealed the presence of methadone, oxycodone, amitriptyline, 
nortriptyline, hydrocodone, diazepam, and nordiazepam.    

The veteran served on active duty from January 1955 to August 
1962.  At the time of his death, service connection was in 
effect for the following: (1) status post right total hip 
replacement, (2) fracture of the left mandible, and (3) scar 
of the right occipitoparietal area.  The combined rating in 
effect at the time of the veteran's death was 100 percent.     

In May 2005, the appellant testified at a videoconference 
hearing before the Board.  At that time, she stated that in 
1960, while the veteran was in the military, he was in a 
motor vehicle accident and suffered a traumatic injury to his 
brain.  The appellant indicated that due to the brain injury, 
the veteran later developed chronic depression, anxiety, and 
post-traumatic stress disorder (PTSD).  She noted that the 
veteran was prescribed medication by a VA medical facility 
for his depression and anxiety.  According to the appellant, 
the veteran's chronic depression, anxiety, and PTSD 
contributed to his fatal motor vehicle accident in May 1999.  
She maintained that his depression, anxiety and PTSD, and the 
side effects from the medications that he was taking for his 
depression and anxiety, caused the veteran to have some 
impairment in his ability to think, reason, and react in an 
emergency situation.  

In the May 2005 videoconference hearing, the appellant also 
reported that in January 1993, the veteran sustained an 
injury to his right hip due to a fall while hospitalized at a 
VA medical facility.  The veteran's injury resulted in a 
total right hip replacement and service connection for the 
residuals of a right hip injury under the provisions of 
38 U.S.C.A. § 1151 was subsequently granted.  The appellant 
testified that the veteran had problems with his right hip 
and that he had numerous right hip surgeries.  She stated 
that he had chronic pain his right hip and that the right hip 
would "go out at different times."  According to the 
appellant, prior to the veteran's fatal accident, he had been 
hospitalized at a VA medical facility where he was waiting 
for a right hip prosthesis.  The appellant reported that 
while the veteran was hospitalized, he was taking medication 
which made him dizzy.  When the right hip prosthesis did not 
arrive on time, the veteran became angry and checked himself 
out of the hospital.  The appellant maintained that the 
medication that the veteran had been taking during his VA 
hospitalization, combined with the problems that he 
experienced due to his right hip disability, contributed to 
his fatal motor vehicle accident.  When specifically asked 
whether it was her contention that the veteran's prescribed 
medications may have contributed in some way to his fatal 
motor vehicle accident by impairing his ability to respond to 
situations, the appellant responded that was "correct."  
She also stated that it was her contention that the veteran's 
right hip disability may have contributed to his fatal motor 
vehicle accident by preventing him from being able to brake 
or accelerate in a proper manner.  According to the 
appellant, she had a statement from a doctor who supported 
her contention that the veteran's right hip disability caused 
his death.    

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The only evidence of record supporting the 
appellant's claim is her own lay opinion that the veteran's 
service-connected right hip disability contributed to his 
death, and/or that the VA prescribed medications that he was 
taking at the time of his motor vehicle accident contributed 
to his death, and/or that psychiatric disorders secondary to 
his claimed 1960 brain injury contributed to his death.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and her opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

VA Medical Center (VAMC) inpatient treatment records show 
that on March 23, 1999, the veteran was admitted at a VA 
medical facility in order to undergo a right hip replacement.  
The records reflect that on April 29, 1999, it was reported 
that the veteran decided to go home with his wife because the 
prosthesis had not yet arrived.  It was also noted that 
medication and follow up appointments were reviewed with the 
veteran and that he "voiced understanding."  The evidence 
of record reflects that on May [redacted], 1999, the veteran died 
following a motor vehicle accident.  According to the 
certificate of death, the cause of the veteran's death was an 
acute contusion of the cervical spinal cord, due to a 
fracture dislocating of the cervical spine, due to blunt 
force injuries of the head.  It was reported that the manner 
of the veteran's death was an "accident," and that the 
veteran's automobile collided with the back of a log truck on 
the highway.  

In this case, there is no medical evidence of record showing 
that any of the veteran's service-connected disabilities, to 
specifically include his right hip disability, was either a 
principal or contributory cause of death.  The Board 
recognizes that in the appellant's May 2005 videoconference 
hearing, she testified that she had a statement from a doctor 
who supported her contention that the veteran's right hip 
disability caused his death.  However, in this regard, lay 
statements as to what a doctor said are not competent 
evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see 
also 38 C.F.R. § 3.159(a)(2) (2004).  In addition, the 
evidence of record is negative for any statement from a 
doctor supporting the appellant's contention that the 
veteran's right hip disability caused his death.  

In regard to the appellant's contention that VA prescribed 
medications contributed to the veteran's fatal motor vehicle 
accident by impairing his ability to respond to an emergency 
situation, although toxicology studies taken at the time of 
his death revealed the presence of numerous medications, 
there is no medical evidence of record which shows that any 
of these medications, including any medications prescribed by 
VA, was either the principal or contributory cause of death.  

In regard to the appellant's contention that psychiatric 
disorders secondary to the veteran's claimed 1960 brain 
injury contributed to his death, the Board notes that at the 
time of the veteran's death, service connection was not in 
effect for any residuals of a brain injury.  Additionally, 
service connection was not in effect for any psychiatric 
disability, to include depression, anxiety, and/or PTSD.  In 
this regard, by a May 1996 rating action, the RO denied the 
veteran's claim for service connection for PTSD on the basis 
that there was no medical evidence of a current diagnosis of 
PTSD.  Regardless, there is no medical evidence of record 
which shows that the veteran's claimed depression, anxiety, 
and/or PTSD, were either the principal or contributory cause 
of death.         

The veteran's service medical records reflect that in 
December 1960, the appellant was driving a civilian car when 
it overturned and he suffered a brain concussion and a 
contusion of the scalp.  In addition, the veteran's service 
medical records also show that in November 1971, the veteran 
was hospitalized and the diagnosis was emotional instability 
reaction.  However, there is no medical evidence of record 
showing that the veteran had a brain injury at the time of 
the December 1960 motor vehicle accident, which subsequently 
resulted in him developing chronic depression, anxiety, and 
PTSD.  The veteran's service medical records show that in May 
1962, the veteran underwent a separation examination.  At 
that time, he was clinically evaluated as "normal" for 
neurologic and psychiatric purposes.  In addition, in a May 
1995 VA examination, the examining physician stated that 
although the veteran's service medical records showed that he 
had a motor vehicle accident in 1960, there were no findings 
upon current physical examination to suggest any on-going 
brain dysfunction related to the previous concussion from the 
1960 accident.  According to the examiner, by definition, a 
concussion, which was the diagnosis at the time of the 1960 
motor vehicle accident, meant that there was no residual 
neurological dysfunction.  Regardless, there is no medical 
evidence of record showing that any claimed residuals from 
the veteran's 1960 concussion, including depression, anxiety, 
and/or PTSD, were either the principal or contributory cause 
of death.


In May 1996, the veteran underwent a VA examination.  At that 
time, the diagnosis was depression.  However, there is no 
medical evidence of record which shows that the veteran's 
depression was incurred in or aggravated by active service 
and was either the principal or contributory cause of death.  

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence is not so evenly balanced so as to allow application 
of the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2004).      


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


